Order

PER CURIAM.
Anthony Ellis appeals from the motion court’s judgment denying his. motion for post-conviction relief under Missouri Rule of Criminal Procedure 24.035 without an evidentiary hearing. :We have "reviewed the briefs of the parties and- the record on appeal, and we conclude the motion- court did not dearly err in denying Movant’s motion. An extended opinion would have no precedential value. The parties have been provided with á memorandum for their information only, setting forth the reasons for this- order. vThe "decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).